DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification is objected to because p.5 at line 17 reads “longitudinal uj and transverse vj components of the wind speed, with i ranging from -2 to 2.” The subscripts are letter J and they do not match the letter i, which ranges from -2 to 2, because they are not the same letter. No further clarification or application of i can be j ranging from -2 to 2-- with a J instead of an I. Page 16 at line 5 clarifies that J ranges from -2 to 2.
Page 15 at line 9 requires similar correction.
Claim Objections
Claims 12-30 are objected to because of the following informalities:
In claim 12, “the wind direction” should be corrected to --a wind direction--.
In each of claims 13-26, at line 1, “A method” should be corrected to --The method--.
In claim 14 at line 2, “determines” should be corrected to --comprises determining--.
In claim 15 at line 2, “determines” should be corrected to --comprises determining--.
In claim 24 at the end of line 1, “a standard deviation” should be corrected to --the standard deviation” because this limitation is introduced in claim 14, from which claim 24 depends.
In claim 25 at the end of line 1, “a standard deviation” should be corrected to --the standard deviation” because this limitation is introduced in claim 15, from which claim 25 depends.
In claim 27 at line 3, “the wind direction” should be corrected to -- a wind direction--.
In claim 27 at line 3, “from wind turbine” should be corrected to --from the wind turbine-- because a wind turbine is recited in the preamble.
claim 29 at line 2, “a method” should be corrected to --the method--.
In claim 30 at line 1, “a LiDAR sensor” should be corrected to --the LiDAR sensor--.
In claim 30  at line 2, “the nacelle” should be corrected to --a nacelle--.
Appropriate correction is required.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 20 at section “i)” recites “longitudinal uj and transverse vj components of the wind speed, with i ranging from -2 to 2.” The subscripts are letter J and they do not match the letter i, which ranges from -2 to 2, because they are not the same letter. No other mention of i can be found anywhere in the claim. This rejection may be j ranging from -2 to 2-- with a J instead of an I. The specification on page 16 at line 5 clarifies that J ranges from -2 to 2.
Claims 21-23 are rejected for the same reasons as claim 20.
Claim 27 recites the limitation “by means of the use as claimed in claim 12.” This limitation is unclear, rendering the claim indefinite. This rejection may be overcome by amending the limitation to read --by the method of claim 12--.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer program product” is not a process, machine, manufacture, or composition of matter. This rejection may be overcome by amending the claim to read --A non-transitory computer readable medium comprising code instructions, which, when executed by a processing unit of a LiDAR sensor, carry out the steps of the method of claim 12.--
According to the following analysis, claims 12-27 and 29-30 are eligible under U.S.C. 101:
Step 1: Each of claims 12-27 and 29-30 recites a method or a machine, and is thus one of the four statutory categories.
Step 2A: The claims recite a judicial exception in the form of mathematical calculations including “determining a Gaussian distribution…” and “determining in real time the wind direction… through a spherical cubature approximation method”.
Step 2B:
The claims integrate the mathematical calculations into a practical application because they recite an improvement to the functioning of a particular technology, in this case a LiDAR sensor, see MPEP 2106.05(a). The LiDAR sensor itself is improved because “[t]he spherical cubature approximation method allows to determine the wind direction in real time because it is fast: it does not require many calculations and it involves no complex calculations, unlike the Monte Carlo method that is not suitable for real-time estimation problems” (instant specification, p.12).
Also, the claim recites “determining in real time the wind direction” by use of the mathematical calculations. This is another manner in which the judicial exception is integrated into a practical application.
Allowable Subject Matter
Claims 12-19, 24-26, and 29-30 are directed to allowable subject matter, although objected to for formal matters.
Claims 20-23 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest determining wind direction by a spherical cubature approximation method.
claim 12, Nguyen (WO 2018/234409) discloses:
A method for determining the wind direction by use of a LiDAR sensor (2) arranged on a wind turbine (1, see Fig 6), comprising steps of:
a) performing wind measurements by use of the LiDAR sensor in at least one measurement plane (see Fig 1, Fig 5) upstream from the wind turbine, the measurement plane being perpendicular to a measurement direction (b0) of the LiDAR sensor;
b) determining … longitudinal and transverse components of wind speed by use of the measurements, the longitudinal component corresponding to the measurement direction of LiDAR sensor, and the transverse component corresponding to a direction perpendicular to the measurement direction of LiDAR sensor (see section 3.2 on p.19 of original document or [0174]-[0178] of translation)
Nguyen does not disclose:
[the longitudinal and transverse components in] a Gaussian distribution
c) determining in real time the wind direction by use of the determined Gaussian distribution of the longitudinal and transverse components of the wind speed through a spherical cubature approximation method.
Nguyen discloses use of a Kalman filter ([0114], [0122]).
Arasaratnam discusses Cubature Kalman Filtering Theory. Cubature Kalman filtering is applied to tracking a maneuvering ship, training neural networks, and model-based signal processing. Of these, the most applicable would be tracking a ship. The problem is further described on p.75: “The shore line was assumed to be a circle of 
Arasaratnam discloses that part of the development of cubature Kalman filtering required assuming a Gaussian distribution (p.4, p.48-49, 63). Since Nguyen does not discuss whether the components fall into a Gaussian distribution, it is not clear, based on the prior art, whether this assumption would be appropriate for the wind data.
Applicant’s remarks in the Reply filed 2 December 2021 in EPO App. 21 154 246.9 (translation starts on p.3 of the attached document) are considered persuasive and relevant to the reasons for allowance. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Haykin (US 2011/0084871) discloses using a spherical cubature with radar to track a target. The measurement is assumed to have Gaussian noise.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745